In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00244-CR

____________________


TAMMY LYNN HASTERT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 08-03990




MEMORANDUM OPINION
	Pursuant to a plea bargain agreement, appellant Tammy Lynn Hastert pled guilty to
evading arrest or detention by using a motor vehicle.  The trial court found the evidence
sufficient to find Hastert guilty, but deferred further proceedings, placed Hastert on
community supervision for three years, and assessed a fine of $750.  The State subsequently 
filed a motion to revoke Hastert's unadjudicated community supervision.  Hastert pled "true"
to five violations of the conditions of her community supervision.  The trial court found that
Hastert violated the conditions of her community supervision, found Hastert guilty of
evading arrest or detention by using a motor vehicle, and assessed punishment at two years
of confinement in a state jail facility.
	Hastert's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On August 20, 2009, we granted an extension of time for appellant to file a pro se
brief.  We received no response from appellant.  We reviewed the appellate record, and we
agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
						_________________________________
							  STEVE McKEITHEN           
							         Chief Justice

Submitted on November 24, 2009
Opinion Delivered December 9, 2009
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.